26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gustav W. SKURDAL, Appellant,v.William BARR;  Janet Reno, U.S. Attorney General;  Emory W.Morris, Warden of FCI;  Calvin R. Edwards, Regional Directorof BOP;  John L. Megathlin, Administrator Officer;  John E.Kroll, Jr., DHO of FCI;  J. Michael Quinlan, Director ofBOP;  Other Unknown Agents and Officials, individually andseverally, in their individual and official capacities, Appellees.
No. 93-3813.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1994.Filed:  May 17, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Gustav W. Skurdal, a federal prisoner, appeals the district court's1 dismissal of his complaint with prejudice as frivolous under 28 U.S.C. Sec. 1915(d).  Having carefully reviewed Skurdal's complaint claiming that defendant federal officials lacked authority to incarcerate him because of his Montana state citizenship, we are convinced that the dismissal was not an abuse of discretion,  see Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992), as the complaint lacked any discernible arguable basis in law or fact.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989).  Accordingly, we affirm the district court's judgment.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota